 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    STACIA LANGLEY, et al.,                           No. 2:20-cv-00635-TLN-KJN
12                        Plaintiffs,
13           v.                                         ORDER
14    GUIDING HANDS SCHOOL, Inc., et al.,
15                        Defendants.
16

17          The Court has reviewed the parties’ stipulations filed March 27 and March 30, 2020 (ECF

18   Nos. 6, 7). The stipulations are GRANTED in part, as follows:

19                1. Plaintiffs shall file a Second Amended Complaint on or before May 1, 2020.

20                2. Stipulating Defendants shall accept service of the Second Amended Complaint by

21                   electronic means via email transmission, receipt of which shall be acknowledged

22                   on the day it is received by Defendants.

23                3. Stipulating Defendants shall answer or otherwise respond to the Second Amended

24                   Complaint within 21 days from the date is served by electronic means.

25                4. Such response may include Defendant Chapman’s Motion to Dismiss for lack of

26                   personal jurisdiction, previously briefed before the California Superior Court,

27                   County of El Dorado. Defendant Chapman shall file such motion, if at all, in

28                   response to the Second Amended Complaint and shall notice it for a hearing date
                                                        1
 1               pursuant to Local Rule 230. Any opposition and subsequent reply shall be filed in

 2               accordance with Local Rule 230 as well.

 3            5. Discovery is stayed until the pleadings are settled due to the complexity of the case

 4               and the numerous parties therein.

 5         IT IS SO ORDERED.

 6   DATED: April 7, 2020

 7

 8

 9
                                    Troy L. Nunley
10                                  United States District Judge

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
